Citation Nr: 0104704	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for shrapnel 
wound scars of the right and left legs.

3.  Entitlement to a compensable evaluation for intestinal 
obstruction, residuals of an appendectomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to increased evaluations for a 
right knee condition, shrapnel wound scars of the left and 
right legs, intestinal obstruction, residuals of an 
appendectomy, and service connection for a heart condition.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1999.  During this hearing, the 
veteran withdrew the claim for entitlement to service 
connection for a heart condition.  Therefore, that issue is 
not reflected on the title page.  


REMAND

The veteran and his representative contend, in essence, that 
increased evaluations are warranted for the aforementioned 
disabilities.  

Unfortunately, remand is required so that additional 
development may be undertaken in order to fulfill the 
Department's duty to assist the veteran with this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98(2000) (to be codified at 38 
U.S.C. § 5103A)).

It appears that the veteran may have private treatment 
records that have not been associated with the claims file.  
In particular, he submitted an August 1999 letter from G.N. 
Kini, M.D., in which Dr. Kini stated that he or she had 
treated the veteran since 1987.  There are treatment records 
in the claims file from Dr. Kini, dated from February 1994 to 
April 1997.  Records from 1987 to 1994 and from April 1997 to 
the present should be requested and associated with the file.

The veteran has testified that he received treatment from Dr. 
Smith at Emory Hospital.  It does not appear that these 
treatment records are in the claims file.  The veteran should 
be asked to provide the dates of his treatment by Dr. Smith, 
and those records should be requested.

If the veteran has had continuing VA treatment for any 
disability in issue, his up-to-date VA treatment records 
should be obtained.

Accordingly, this case is remanded to the RO for the 
following action:

1.  Ask the veteran to provide a release 
for his complete treatment records from 
Dr. Kini, Dr. Smith, and Emory Hospital.  
Dr. Kini's treatment records of the 
veteran from 1987 to the present should 
be requested.  The veteran should be 
asked to provide the complete name and 
address of Dr. Smith and to provide the 
approximate dates of his treatment by Dr. 
Smith and Emory Hospital.    If he has 
received private treatment from any other 
provider for any disability in issue, he 
should be asked to provide identifying 
information and appropriate releases, so 
the medical records may be requested.  
After receipt of these records, they 
should be associated with the claims 
folder.  If any request for private 
treatment records is unsuccessful, notify 
the veteran so he may provide the records 
himself.

2.  Ask the veteran whether he has 
received VA treatment since February 1999 
for any condition in issue.  If he has, 
obtain his treatment records from the VA 
facility(ies) he identifies, and 
associate them with the claims file.

3.  Review the file to be certain that 
all notice and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§5103A), has been accomplished.  If any 
additional development is warranted, to 
include further VA examination of the 
veteran, undertake such action before 
readjudicating the claim.

4.  Readjudicate the issues on appeal.  
If any issue remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, 
allowing an appropriate time for 
response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


